 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   IBN HAQQ,                                         1:20-cv-01547-NONE-GSA (PC)
 7                 Plaintiff,                          ORDER WITHDRAWING FINDINGS
                                                       AND RECOMMENDATIONS ENTERED
 8         vs.                                         ON APRIL 21, 2021
                                                       (ECF No. 8.)
 9   MARGARET MIMS, et al.,
                                                       ORDER RESOLVING PAYMENT OF
10                 Defendants.                         FILING FEE
11

12          Ibn Haqq (“Plaintiff”) is a Fresno County Jail inmate proceeding pro se with this civil
13   rights action under 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
14   November 2, 2020. (ECF No. 1.)
15          On April 21, 2021, the court issued findings and recommendations, recommending that
16   this case be dismissed for Plaintiff’s failure to submit an application to proceed in forma pauperis
17   or pay the $400.00 filing fee for this action. (ECF No. 8.) On May 12, 2021, Plaintiff paid the
18   $400.00 filing fee in full. (Court docket.) Given that Plaintiff has paid the filing fee in full, the
19   court shall withdraw the findings and recommendations issued on April 21, 2021.
20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      The findings and recommendations issued on April 21, 2021, are WITHDRAWN;
22                  and
23          2.      Payment of the filing fee for this case is RESOLVED.
24
     IT IS SO ORDERED.
25

26      Dated:     May 13, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
